Case 1:18-cv-04561-ILG-SMG Document 30 Filed 10/15/18 Page 1 of 19 PageID #: 134



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

                                                       )
 RELIANT TRANSPORTATION, INC.,                         )
                                                       )
                                 Plaintiff,            )
                                                       )         MEMORANDUM OF LAW
         v.                                            )      IN SUPPORT OF DEFENDANTS’
                                                       )           MOTION TO DISMISS
 DIVISION 1181 AMALGAMATED TRANSIT                     )
 UNION – NEW YORK EMPLOYEES                            )      Case No. 1:18-cv-04561-ILG-SMG
 PENSION FUND, et al.                                  )
                                                       )
                                 Defendants.           )
                                                       )

         Defendants the Division 1181 Amalgamated Transit Union – New York Employees

 Pension Fund (the “Fund”), Neil Strahl (“Trustee Strahl”), Neil Mancuso (“Trustee Mancuso”),

 Corey Muirhead (“Trustee Muirhead”), and Stanley Brettschneider (“Trustee Brettschneider”),1 by

 and through undersigned counsel, respectfully submit this Memorandum of Law in Support of their

 Motion to Dismiss (the “Motion”) the Complaint (ECF #1) (the “Complaint” or “Compl.”) filed by

 Plaintiff Reliant Transportation, Inc. (“Reliant”).

         As set forth below, this lawsuit arises out of Reliant’s complaints that it has not been

 successful in having a representative of Reliant appointed as an Employer Trustee on the Fund.

 Reliant expressly acknowledges that it seeks to have a representative appointed in order to protect

 Reliant’s own interests – not the Fund’s – notwithstanding that the Fund is governed by the

 Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001, et seq. (“ERISA”), as

 amended by the Multiemployer Pension Plan Amendments Act of 1980 (“MPPAA”).


 1
         Trustees Strahl, Mancuso, Muirhead, and Brettschneider are collectively referred to
 below as the “Employer Trustees.” The Fund and the Employer Trustees are collectively
 referred to below as Defendants.
Case 1:18-cv-04561-ILG-SMG Document 30 Filed 10/15/18 Page 2 of 19 PageID #: 135



        Reliant brings two claims under state law – one for breach of trust and another for breach

 of fiduciary duty. Both of these claims must be dismissed for two reasons. For one thing, both of

 these claims are preempted by ERISA.         For another, these claims are contingent upon the

 Employer Trustees owing some type of duty to Reliant, which they do not. To the contrary, under

 ERISA and the Fund’s Restated Agreement and Declaration of Trust (the “Trust Agreement”), the

 Employer Trustees are required to discharge their duties solely in the interests of the Fund’s

 participants and beneficiaries, and not in the interest of the Fund’s contributing employers, such as

 Reliant.

        Reliant’s other claim arises under ERISA. However, this also fails to state a claim upon

 which relief may be granted because the section of ERISA under which Reliant purports to bring

 the cause of action does not cover this type of claim. To the extent Reliant claims to bring its

 action under ERISA’s general civil enforcement statute, it lacks standing to do so. Accordingly,

 Reliant has stated no actionable claim under ERISA.

        As a result, because all three of Reliant’s causes of action fail to state claims upon which

 relief may be granted, the Complaint should be dismissed with prejudice.

 I.     Factual Background

        A.      The Trust Agreement

        The Fund is established and maintained pursuant to the Trust Agreement, a true and correct

 copy of which is attached as Exhibit 1 to the Declaration of Richard S. Siegel (the “Siegel Dec.”),

 which is being filed herewith.2

 2
         As discussed below, the Court may consider the Trust Agreement for a number of
 reasons including that: (a) it is referenced and even quoted throughout the Complaint (e.g.,
 Compl. ¶¶ 19-29); and (b) documents that govern ERISA plans, such as the Trust Agreement
 here, are properly considered on a motion to dismiss ERISA claims of this type because those
 documents are integral to Reliant’s complaint.


                                                  2
Case 1:18-cv-04561-ILG-SMG Document 30 Filed 10/15/18 Page 3 of 19 PageID #: 136



         Article II, Section 2 of the Trust Agreement explains that the purpose of the “Trust shall be

 to provide pension and related benefits to Participants and Beneficiaries benefits pursuant to the

 Agreement and Plan and in accordance with applicable law.” (Ex. 1 to the Siegel Dec., p. 5).

         Article III sets forth the procedures for the appointment and removal of the Fund’s

 Trustees, including the Employer Trustees. (Id. at pp. 5-8). Section 1 provides that “[t]he Fund

 shall be administered by the Board of Trustees that shall consist of eight (8) Trustees, four (4) of

 whom represent Employers (‘Employer Trustees’), and four (4) of whom represent the Union

 (‘Union Trustees’).” (Id. at p. 5). Nothing under this Section, or any other section, provides that

 in order to “represent Employers,” an Employer Trustee must be presently employed by a

 contributing employer to the Fund. (Id.).

         Article III, Section 4 provides that “[e]ach Trustee shall continue to serve during the

 existence of this Agreement and Plan until his or her death, incapacity, resignation or removal.”

 (Id. at p. 6).   Significantly, nothing under the Trust Agreement requires the removal of an

 Employer Trustee simply because the Employer Trustee is not currently employed by a

 contributing employer to the Fund. (Id. at pp. 5-8).

         Article III, Section 7(a) describes the procedures for the removal of an Employer Trustee,

 stating that “[a]n Employer Trustee may be removed from the Board of Trustees by a written

 notice submitted to the Chairman and Secretary of the Board of Trustees by the remaining

 Employer Trustees at least thirty (30) days prior to the effective date of the removal.” (Id. at p. 6;

 Compl. ¶ 23).

         Article IX, Section 4 provides that “all questions pertaining to [the Trust Agreement]’s

 validity, construction and administration shall be determined in accordance with ERISA.” (Ex. 1

 to the Siegel Dec., p. 19).



                                                   3
Case 1:18-cv-04561-ILG-SMG Document 30 Filed 10/15/18 Page 4 of 19 PageID #: 137



         B.      Reliant’s Allegations

         Reliant brings three causes of action. Claim I is for “Breach of Trust,” which, although not

 expressly stated, is presumed to arise under New York state law.3 (Compl. ¶¶ 35-42). Specifically,

 Reliant alleges that “[t]he Trust Agreement is a valid, enforceable contract to which Reliant, as a

 participating contributor in the Fund, was a beneficiary.” (Id. ¶ 36).

         Claim II alleges a generic “violation of ERISA.” (Id. ¶¶ 43-47). Specifically, Reliant

 claims that it is bringing this claim “[u]nder ERISA Section 4301, 29 U.S.C. § 1451,” which it

 contends provides that “a plan employer that is adversely affected by the act or omission of a party

 with respect to a multiemployer pension plan is entitled to bring an action for legal or equitable

 relief.” (Id. ¶ 44).

         Claim III alleges a cause of action for breach of fiduciary duty that is expressly stated as

 arising under New York state law. (Id. ¶¶ 48-53). Reliant claims that “the Fund owed fiduciary

 duties to the participating employers and the employee and retiree beneficiaries.” (Id. ¶ 49).

 Reliant claims that those duties were breached because “the Fund has not complied with the Trust

 Agreement.” (Id. ¶ 50). As a result, “Reliant’s interests (and the interests of other participating

 employers and the employee and retiree beneficiaries) have not been protected properly by the

 Trustees.” (Id. ¶ 51).

         Reliant alleges that in 2011, it assumed contracts with the New York City Department of

 Education (“DOE”), that “require[] Reliant to participate in the Fund by making monthly

 contribution payments to the Fund, in specified amounts” (id. ¶¶ 9-13), and that it has become “the

 3
         Although nothing in Claim I references ERISA (Compl. ¶¶ 35-42), in the event Reliant
 contends it nevertheless arises under ERISA, Reliant has failed to state a claim upon which relief
 may be granted for the reasons stated with respect to Claim II in Section III.B., infra.
 Defendants further submit that nothing under ERISA authorizes the type of breach of contract
 claim that Plaintiff purports to bring in Claim I.


                                                   4
Case 1:18-cv-04561-ILG-SMG Document 30 Filed 10/15/18 Page 5 of 19 PageID #: 138



 largest contributor to the Fund.” (Id. ¶ 14). In light of this alleged status as the Fund’s “largest

 contributor,” Reliant brings this lawsuit because it “does not have an Employer Trustee

 representative on the Fund’s Board of Trustees.” (Id. ¶ 15).

         Specifically, Reliant alleges that by not having “a voice within the Board of Trustees,” then

 Reliant is “place[d] in precarious situations . . . .” (Id. ¶ 16). As one “example,” Reliant claims

 that it “faces a growing risk of an overwhelming ERISA withdrawal liability assessment . . . in the

 event Reliant withdraws from the Fund.” (Id. ¶ 17). Reliant claims that due to its lack of

 representation among the Employer Trustees, it is “unable to protect the Fund, its employees, itself

 or similarly situated employers from . . . potentially devastating and unnecessary consequences due

 to the fact that it has no say in the Board of Trustees’ policies and decisions related to withdrawal

 liability and other pension-related issues.” (Id. ¶ 18).

         In particular, Reliant claims the “risk” that it would be required to pay withdrawal liability

 to the Fund “poses a threat to the contribution base and stability of the Fund, affects Reliant’s

 employees who depend on the Fund for their retirement, and impacts Reliant.” (Id. ¶ 17). Reliant

 provides no explanation as to how the possibility that Reliant might have to pay withdrawal

 liability to the Fund would negatively impact the Fund, or its participants and beneficiaries.

         With respect to the Trust Agreement, Reliant complains that the Fund’s contributing

 employers, such as Reliant, “do not have the ability to remove or replace the Employer Trustees, as

 this power is vested only in the other Employer Trustees,” and that “[t]here is no mechanism for

 removal of an Employer Trustee, appointment of a successor Employer Trustee or filling of an

 Employer Trustee vacancy by the [Fund’s contributing e]mployers.” (Id. ¶¶ 22, 29).

         Reliant also alleges that “[d]uring relevant times the current Employer Trustees have

 included at least two members who are not properly Employer Trustees under the [Trust]



                                                    5
Case 1:18-cv-04561-ILG-SMG Document 30 Filed 10/15/18 Page 6 of 19 PageID #: 139



 Agreement” because Trustee Brettschneider “has not been a representative of an ‘Employer’ under

 the Trust Agreement for more than 10 years,” and Trustee Mancuso “is the president of a company

 that is not a contributing employer, and therefore does not meet the definition of Employer.”

 (Id. ¶ 30). Fatal to this complaint is that nothing in the Trust Agreement requires Employer

 Trustees to be currently employed by a contributing employer.

        Reliant contends that it has made multiple unsuccessful efforts to “pursue placing a Reliant

 representative as an Employer Trustee,” but “the Fund and Employer Trustees refused to permit

 Reliant to appoint a representative to serve as an Employer Trustee or to fill the Employer Trustee

 position with an otherwise proper representative.” (Id. ¶¶ 31, 32-34).

 II.    Standard of Review

        “To survive a motion to dismiss under Rule 12(b)(6), ‘a complaint must contain sufficient

 factual matter, accepted as true, to state a claim to relief that is plausible on its face.’” Kraus v.

 Prof’l Bureau of Collections, 281 F. Supp. 3d 312, 316 (E.D.N.Y. 2017) (Glasser, J.) (quoting

 Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009) (other internal quotation marks omitted). “A claim has

 facial plausibility when the plaintiff pleads factual content that allows the Court to draw the

 reasonable inference that the defendant is liable for the misconduct alleged.” Id. (quoting Iqbal,

 556 U.S. at 678) (internal quotation marks omitted).

        “When there are well-pleaded factual allegations, a court should assume their veracity and

 then determine whether they plausibly give rise to an entitlement to relief.” Elliot-Leach v. N.Y.C.

 Dep’t of Educ., 201 F. Supp. 3d 238, 242 (E.D.N.Y. 2016) (Glasser, J.) (quoting Iqbal, 556 U.S. at

 662) (internal quotation marks omitted).     “However, ‘[t]hreadbare recitals of the elements of a

 cause of action, supported by mere conclusory statements, do not suffice,’ and pleadings that ‘are

 no more than conclusions . . . are not entitled to the assumption of truth.’” Id. (quoting Iqbal, 556



                                                   6
Case 1:18-cv-04561-ILG-SMG Document 30 Filed 10/15/18 Page 7 of 19 PageID #: 140



 U.S. at 679). In this regard, “the pleading must include more than legal conclusions, ‘a formulaic

 recitation of the elements of a cause of action,’ and ‘naked assertions.’” Pediford-Aziz v. City of

 N.Y., 170 F. Supp. 3d 480, 484 (E.D.N.Y. 2016) (Glasser, J.) (quoting Iqbal, 556 U.S. at 678)).

           “In deciding a Rule 12(b)(6) motion, . . . the Court may consider, in addition to the facts

 stated in the complaint, ‘any written instrument attached to the complaint,’ as well as ‘documents

 possessed by or known to the plaintiff and upon which it relied in bringing the suit.’” Kraus, 281

 F. Supp. 3d at 316 (quoting ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir.

 2007)).

           Furthermore, it is well established that, in ERISA cases of this type, “the Court may

 consider the plan documentation submitted by defendants here, because the plaintiffs’ claims are

 based upon the ERISA plans and the plan documents plainly are integral to plaintiffs’ complaint.”

 DeSilva v. N. Shore-Long Island Jewish Health Sys., 770 F. Supp. 2d 497, 545 n.22 (E.D.N.Y.

 2011). See also Angstadt v. Empire HealthChoice HMO, Inc., No. 15-CV-1823 (SJF)(AYS), 2017

 U.S. Dist. LEXIS 40406, at *8 n.3 (E.D.N.Y. Mar. 16, 2017) (“The Court can properly consider

 the plan documents on defendants’ motion to dismiss because the plaintiffs’ claims are based upon

 the ERISA plans and the plan documents plainly are integral to plaintiffs’ amended complaint.”)

 (internal quotation marks and brackets omitted); Star Multi Care Servs. v. Empire Blue Cross Blue

 Shield, 6 F. Supp. 3d 275, 283 n.2 (E.D.N.Y. 2014) (considering ERISA plan documents on

 motion to dismiss because “plaintiff’s claim is based upon an ERISA plan. Therefore, the plan

 documents submitted by [defendant] are integral to plaintiff’s complaint.”).




                                                    7
Case 1:18-cv-04561-ILG-SMG Document 30 Filed 10/15/18 Page 8 of 19 PageID #: 141



 III.   Argument

        A.      Reliant’s State Law Claims Must Be Dismissed

                1.      Reliant’s State Law Claims Are Preempted by ERISA

        As noted above, Claim I is for breach of trust, which is presumed to arise under New York

 state law (although no source of law is expressly stated in the Complaint),4 and Claim III is for

 breach of fiduciary duty, which is expressly pled as arising under New York state law. Both of

 these claims are preempted by ERISA and, therefore, must be dismissed.

        ERISA § 514(a) provides, in pertinent part, that ERISA “shall supersede any and all State

 laws insofar as they may now or hereafter relate to any employee benefit plan” governed by

 ERISA. 29 U.S.C. § 1144(a). As the Second Circuit recently explained, this is “a broadly worded

 preemption clause . . . [t]he ‘basic thrust’ of [which] is to ‘avoid a multiplicity of regulation in

 order to permit the nationally uniform administration of employee benefit plans.’” Arnone v. Aetna

 Life Ins. Co., 860 F.3d 97, 106 (2d Cir. 2017) (quoting Concerned Home Care Providers, Inc. v.

 Cuomo, 783 F.3d 77, 88 (2d Cir. 2015)).

        As this Court has recognized, under ERISA’s broad preemptive power, “[a] state law is

 preempted even though it does not refer to ERISA or ERISA plans if it has a clear connection with

 a plan in the sense that it mandates employee benefit structures or their administration or provides

 alternative enforcement mechanisms.” Cement & Concrete Workers Dist. Council Welfare Fund

 v. Frascone, 68 F. Supp. 2d 166, 172 (E.D.N.Y. 1999) (Glasser, J.) (quoting Plumbing Ind. Bd. v.



 4
         In the event that Plaintiff contends that the claim for breach of trust arises under the law
 of some state other than New York, it is equally preempted regardless. As noted above, if
 Plaintiff instead contends that Claim I arises under ERISA – even though nothing in Claim I
 references ERISA (Compl. ¶¶ 35-42) – it fails to state a claim upon which relief may be granted
 for the same reasons as those stated in Section III.B., infra, with respect to Claim II.


                                                  8
Case 1:18-cv-04561-ILG-SMG Document 30 Filed 10/15/18 Page 9 of 19 PageID #: 142



 E.W. Howell Co., 126 F.3d 61, 67 (2d Cir. 1997)) (emphasis added) (internal quotation marks and

 brackets omitted).

        In particular, the Second Circuit has noted that in determining whether a state law is

 preempted, there “is a focus on the core ERISA entities: beneficiaries, participants, administrators,

 employers, trustees and other fiduciaries, and the plan itself.” Gerosa v. Savasta & Co., 329 F.3d

 317, 324 (2d Cir. 2003). As now-Justice Sotomayor explained:

        the key to understanding the preemptive force of ERISA is recognizing that ERISA
        “comprehensively regulates certain relationships: for instance, the relationship . . .
        between plan and employer, . . . and between plan and trustee.”
        . . . [These] relationships are at the heart of the civil enforcement scheme of
        [ERISA] § 502 -- that is, § 502 is meant to provide a judicial vehicle for
        adjudicating disputes surrounding those relationships that are of concern to ERISA.

 E. States Health & Welfare Fund v. Philip Morris, 11 F. Supp. 2d 384, 405 (S.D.N.Y. 1998)

 (Sotomayor, J.) (quoting Gen. Am. Life Ins. Co. v. Castonguay, 984 F.2d 1518, 1521 (9th Cir.

 1993)) (emphasis added). Of course, because Reliant’s state law claims address whether the

 Employer Trustees have properly administered the Trust Agreement, they obviously go to those

 core entities and relationships – namely the relationship between the Fund and the Trustees and

 between the Fund and its contributing employers (including Reliant).

        ERISA’s broad preemptive power extends beyond statutory law; it also encompasses

 common law actions. “A state common law action which merely amounts to an alternative theory

 of recovery for conduct actionable under ERISA is preempted.” Diduck v. Kaszycki & Sons

 Contractors, Inc., 974 F.2d 270, 288 (2d Cir. 1992). Thus, the Second Circuit has consistently

 preempted state common law actions that arise from the administration of an ERISA plan. See,

 e.g.,, Pirro v. Nat’l Grid, 590 F. App’x 19, 22 (2d Cir. 2014) (“Plaintiffs allege common-law

 breach of contract and fraud. . . . Plaintiffs’ common-law claims are preempted by ERISA § 514,

 which provides that ‘the provisions of this subchapter . . . shall supersede any and all State laws


                                                  9
Case 1:18-cv-04561-ILG-SMG Document 30 Filed 10/15/18 Page 10 of 19 PageID #: 143



  insofar as they may now or hereafter relate to any employee benefit plan’ . . . . Because Plaintiffs’

  breach of contract and fraud claims relate to Defendants’ administration of an employee benefit

  plan, they are preempted by § 514.”) (quoting ERISA § 514(a)); Bd. of Trs. of the Local 295/Local

  851-IBT Emplr. Grp. Pension Fund v. Callan Assocs., Inc., No. 98-7889, 1999 U.S. App. LEXIS

  4364, at *9 (2d Cir. Mar. 17, 1999) (“With respect to the Funds’ state law claims for malpractice,

  breach of contract and breach of fiduciary duty, we conclude that these claims are preempted by

  § 514(a) of ERISA, 29 U.S.C. § 1144(a). . . . The Funds’ state law claims are based on the same

  conduct alleged to be actionable under ERISA and, in fact, were plead in the alternative. . . .

  Accordingly, the Funds’ state law claims are preempted.”).

          Thus, because Plaintiffs’ state law claims arise from the Employer Trustees’ administration

  of the Fund, and go to the core ERISA relationships between the Fund, the Employer Trustees, and

  the contributing employers, those state common law claims are preempted by ERISA and must be

  dismissed.

                 2.      Reliant’s State Law Claims Fail Because the
                         Employer Trustees Owe No Duty to Reliant

          Even if they were not preempted (which they are), Reliant’s state law causes of action

  nevertheless fail to state a claim upon which relief may be granted because both claims are

  dependent upon the Defendants owing a duty to Reliant when, as a matter of law, no such duty is

  owed.

          Reliant claims to have standing to bring Claim I (Breach of Trust) by arguing that “[t]he

  Trust Agreement is a valid, enforceable contract to which Reliant, as a participating contributor in

  the Fund, was a beneficiary.” (Compl. ¶ 36). As this Court has recognized, “[i]n New York a third

  party may enforce a contract [only] if that third party is an intended beneficiary of the contract.”

  United Derrickmen & Riggers Ass’n Local Union No. 197 v. Local No. 1 Bricklayers & Allied


                                                   10
Case 1:18-cv-04561-ILG-SMG Document 30 Filed 10/15/18 Page 11 of 19 PageID #: 144



  Craftsman, 119 F. Supp. 2d 168, 173 (E.D.N.Y. 2000) (Glasser, J.) (citing Mortise v. United States

  102 F.3d 693, 697 (2d Cir. 1996) and Flickinger v. Harold C. Brown & Co., 947 F.2d 595, 600 (2d

  Cir. 1991)). However, in order to be a third-party beneficiary, the alleged beneficiary “must

  demonstrate that the parties to the contracts intended to benefit third parties . . . . The parties’ intent

  to benefit a third party must be shown on the face of the agreement.” Id. at 174.

          With respect to Claim III (Breach of Fiduciary Duty), Reliant alleges that “[a]t all relevant

  times, the Fund owed fiduciary duties to the participating employers and the employee and retiree

  beneficiaries.” (Compl. ¶ 49). “Under New York law, ‘[t]he elements of a claim for breach of a

  fiduciary obligation are: (i) the existence of a fiduciary duty; (ii) a knowing breach of that duty;

  and (iii) damages resulting therefrom.’” Infanti v. Scharpf, 2013 U.S. Dist. LEXIS 63733, at *8

  (E.D.N.Y. May 3, 2013) (Glasser, J.) (quoting Johnson v. Nextel Commc’ns, Inc., 660 F.3d 131,

  138 (2d Cir. 2011)).

          Thus, even if its state law claims were not preempted, Reliant must plausibly allege that:

  (a) it is an intended beneficiary of the Fund’s Trust Agreement (with respect to Claim I); and (b) it

  was owed a fiduciary duty by the Defendants (with respect to Claim III). This it simply cannot do

  because, on its face, the Trust Agreement expressly states that it exists for the benefit of the Fund’s

  participants and beneficiaries, and not for the benefit of the Fund’s contributing employers, such as

  Reliant. In this regard, under Article II, Section 2 of the Trust Agreement states that “[t]he purpose

  of this Trust shall be to provide pension and related benefits to Participants and Beneficiaries

  benefits pursuant to the Agreement and Plan and in accordance with applicable law.” (Ex. 1 to the

  Siegel Dec., p. 3). Thus, on its face, the Trust Agreement provides that it exists for the benefit of

  the Fund’s participants and beneficiaries, and not for the benefit of employers generally or, in

  particular, Reliant.



                                                      11
Case 1:18-cv-04561-ILG-SMG Document 30 Filed 10/15/18 Page 12 of 19 PageID #: 145



          Moreover, even if the Trust Agreement was not so explicit, Reliant’s state law claims

  would still fail as a matter of law because the Employer Trustees are legally prohibited from acting

  in the interests of Reliant or any of the other contributing employers when they act with respect to

  the Fund. In this regard, ERISA § 404(a)(1)(A), requires ERISA fiduciaries – such as the

  Employer Trustees here – to act “solely in the interest of the [plan’s] participants and beneficiaries

  and . . . for the exclusive purpose of: (i) providing benefits to participants and their beneficiaries;

  and (ii) defraying reasonable expenses of administering the plan.” 29 U.S.C. § 1104(a)(1)(A)

  (emphasis added). “This statutory duty of loyalty has been described by [the Second Circuit] as

  requiring that a fiduciary act . . . with an ‘eye single to the interests of the participants and

  beneficiaries.’” State St. Bank & Tr. Co. v. Salovaara, 326 F.3d 130, 136 (2d Cir. 2003) (quoting

  Donovan v. Bierwirth, 680 F.2d 263, 271 (2d Cir. 1982)). See also Brock v. Ardito, No. 86-0582-

  G, 1987 U.S. Dist. LEXIS 14184, at *11 (E.D.N.Y. May 22, 1987) (Glasser, J.) (noting “ERISA’s

  fiduciary standards requiring [that] plan investments and activities be conducted solely in the

  interest and for the exclusive benefit of the participants and beneficiaries.”).

          Reliant’s state law claims are contingent upon the Court finding that the Employer Trustees

  were required to act in the interests of Reliant in discharging their duties with respect to the Fund.

  Quite to the contrary, because of ERISA’s duty of loyalty, the Employer Trustees are expressly

  prohibited, as a matter of law, from doing exactly what Reliant says they should be doing: acting

  in Reliant’s interests. In fact, by requiring the Employer Trustees to discharge their duties solely in

  the interest of the Fund’s participants and beneficiaries, it is understood that this may be to the

  detriment of the contributing employers, such as Reliant, because “ERISA presumes that the

  interests of the employer and the . . . plans are adverse.” Rothstein v. Am. Int’l Grp., Inc., 837 F.3d

  195, 208 (2d Cir. 2016) (emphasis in original).



                                                     12
Case 1:18-cv-04561-ILG-SMG Document 30 Filed 10/15/18 Page 13 of 19 PageID #: 146



          In this regard, Defendants respectfully submit that the relief that Reliant seeks is expressly

  prohibited by ERISA.         Reliant repeatedly acknowledges that it seeks to have a Reliant

  representative as a Trustee in order to protect Reliant’s interests. See Compl. at ¶ 16 (“Reliant’s

  lack of a voice within the Board of Trustees places [Reliant] in precarious situations, particularly

  due to the fact that Reliant is the Fund’s largest contributor.”); ¶ 17 (an “example” of Reliant’s

  “precarious situations” is that “Reliant faces a growing risk of” withdrawal liability); ¶ 18 (“Reliant

  effectively is unable to protect . . . itself” from the consequences of withdrawal liability); ¶ 51

  (“Reliant’s interests . . . have not been protected properly by the Trustees.”).            If a Reliant

  representative was selected as an Employer Trustee, and that representative acted in Reliant’s

  interests – which Reliant expressly concedes to be its desire – rather than solely in the interests of

  the participants and beneficiaries, that representative would breach his/her fiduciary duties under

  ERISA. Obviously, Reliant is not entitled to have a representative placed on the Board of Trustees

  in order to violate ERISA by acting in Reliant’s interests. Thus, while Reliant’s claims should be

  dismissed for all of the reasons stated herein, it is also clear that Reliant’s claims lack merit.5


  5
          The Fund respectfully submits that there are other aspects of the Complaint from which it
  is facially apparent that Reliant’s claims are baseless. For example, many of Reliant’s
  allegations are premised on the claim that Trustees Brettschneider and Mancuso “are not
  properly Employer Trustees under the [Trust] Agreement.” (Id. ¶ 30). However, as noted above,
  Article III, Section 1 of the Trust Agreement provides only that Employer Trustees shall
  “represent Employers . . . .” (Ex. 1 to the Siegel Dec. at p. 5). In its Complaint, Reliant has cited
  to absolutely nothing in the Trust Agreement, nor could it, that in order to “represent
  Employers,” an Employer Trustee must be currently employed by a contributing employer.
          The same is true with respect to Reliant’s complaints that it has been unsuccessful in
  having a Reliant representative appointed as a Trustee. Reliant has cited to nothing to in the
  Trust Agreement, nor could it, that obligates the Employer Trustees to appoint a representative of
  the Fund’s allegedly largest contributing employer or appoint a representative of an employer
  simply because said employer requests such an appointment. Rather, Reliant alleges only that
  “[t]he Trust Agreement further provides for any Employer Trustee vacancy must be filled by the
  Employer Trustees.” (Compl. ¶ 27). Thus, while Reliant’s claims should be dismissed for all of
  the reasons stated herein, it is also apparent that its claims cannot withstand scrutiny.


                                                     13
Case 1:18-cv-04561-ILG-SMG Document 30 Filed 10/15/18 Page 14 of 19 PageID #: 147



         B.      Reliant’s ERISA Claim Must Be Dismissed

         Reliant’s other cause of action is Claim II which is a vague claim captioned: “Violation of

  ERISA.” (Compl. p. 8). Specifically, Reliant alleges that “[u]nder ERISA Section 4301, 29

  U.S.C. § 1451, a plan employer that is adversely affected by the act or omission of a party with

  respect to a multiemployer pension plan is entitled to bring an action for legal or equitable relief.”

  (Id. ¶ 44). This misstates the statute and reflects a fundamental misunderstanding of ERISA’s civil

  enforcement mechanisms.

         ERISA’s general civil enforcement statute is ERISA § 502, 29 U.S.C. § 1132.                 In

  particular, ERISA §§ 502(a)(2) and (3) contemplate lawsuits against ERISA fiduciaries for the

  type of alleged fiduciary misconduct which Reliant (incorrectly) claims here. To wit, ERISA

  § 502(a)(2) authorizes lawsuits “for appropriate relief under” ERISA § 409, 29 U.S.C. § 1109, the

  latter of which holds ERISA fiduciaries liable for any damages caused to the plan as a result of a

  breach of their duties. Additionally, ERISA § 502(a)(3) authorizes lawsuits “(A) to enjoin any act

  or practice which violates any provision of [Title I of ERISA] or the terms of the plan, or (B) to

  obtain other appropriate equitable relief (i) to redress such violations or (ii) to enforce any

  provisions of [Title I of ERISA] or the terms of the plan.” 29 U.S.C. § 1132(a)(3).

         However, there is an obvious reason why Reliant did not bring Claim II under Section 502,

  and that is because Reliant plainly lacks standing to do so. ERISA § 502(a)(2) only provides

  standing to “the Secretary [of Labor], or [] a participant, beneficiary or fiduciary . . . .” ERISA

  § 502(a)(3) only provides standing to “a participant, beneficiary, or fiduciary . . . .” Reliant does

  not fall under any of these categories, and case law clearly establishes that employers, such as

  Reliant, lack standing under this section. See Tuvia Convalescent Ctr., Inc. v. Nat’l Union of Hosp.

  & Health Care Emps., 717 F.2d 726, 730 (2d Cir. 1983) (“[W]e hold that Tuvia, as an employer,



                                                   14
Case 1:18-cv-04561-ILG-SMG Document 30 Filed 10/15/18 Page 15 of 19 PageID #: 148



  did not have standing to bring an action under section 1132 of ERISA.”); Pressroom Unions-

  Printers League Income Sec. Fund v. Cont’l Assurance Co., 700 F.2d 889, 892 (2d Cir. 1983)

  (“[A]n employer, also not named in ERISA’s jurisdictional provisions, may not bring suit under

  the Act.”). Indeed, in two cases to which this Fund was a party, both Judge Feuerstein and Judge

  Spatt held earlier this year that employers lack standing under ERISA.              See Div. 1181

  Amalgamated Transit Union - N.Y. Emples. Pension Fund v. B & M Escorts, Inc., No. 16-cv-2498

  (SFJ)(SIL), 2018 U.S. Dist. LEXIS 119208, at *23 (E.D.N.Y. May 29, 2018) (“[B]ecause B&M is

  an employer . . . , it does not have standing to bring suit under ERISA.”) (internal quotation marks

  omitted); Div. 1181 Amalgamated Transit Union - N.Y. Emples. Pension Fund v. R & C Transit,

  Inc., No. 2:16-cv-02481 (ADS)(ARL), 2018 U.S. Dist. LEXIS 21011, at *11 (E.D.N.Y. Feb. 7,

  2018) (“As an employer, R and C does not have standing to bring suit under ERISA.”).

         Undoubtedly aware of its lack of standing under ERISA § 502, Reliant appears to have

  scoured ERISA to find a section that provides standing to employers, without considering whether

  that section of ERISA contemplates cases of this type. In that process, Reliant apparently landed

  on ERISA § 4301(a), which it is notable that Reliant does not quote in its entirety. (Compl. ¶ 44).

  ERISA § 4301(a) actually provides that “[a] plan fiduciary, employer, plan participant, or

  beneficiary, who is adversely affected by the act or omission of any party under this subtitle with

  respect to a multiemployer plan, or an employee organization which represents such a plan

  participant or beneficiary for purposes of collective bargaining, may bring an action for appropriate

  legal or equitable relief, or both.” 29 U.S.C. § 1451(a) (emphasis added).

         The key words in ERISA § 4301(a) that Reliant conveniently omits are “under this

  subtitle.” ERISA has various subchapters and subtitles. ERISA § 4301(a) is in Subtitle E of

  Subchapter III. Subtitle E – i.e. the subtitle contemplated by the “under this subtitle” language of



                                                   15
Case 1:18-cv-04561-ILG-SMG Document 30 Filed 10/15/18 Page 16 of 19 PageID #: 149



  ERISA § 4301(a) – was added to ERISA by MPPAA. MPPAA deals virtually exclusively with

  matters related to withdrawal liability. To be sure, nothing under MPPAA establishes ERISA

  fiduciary standards. Rather, those are set by ERISA § 404, which is in Subtitle B of Subchapter I.

  As discussed above, lawsuits for violations of that statute are within the scope of ERISA

  §§ 502(a)(2) and (3) for which Reliant lacks standing, and not ERISA § 4301(a).

         That then leaves the question: what type of lawsuits does ERISA § 4301(a) contemplate?

  The Supreme Court has answered that question, explaining:

         Section 1451 prescribes a variety of procedures for the governance of civil actions
         brought to enforce the MPPAA. . . . Subsection (a), headed “persons entitled to
         maintain actions,” answers only a “standing” question -- who may sue for a
         violation of the obligations established by [MPPAA]’s substantive provisions.
         Subsection (a)(1) extends judicial remedies for violation of the MPPAA to a broad
         range of plaintiffs -- any “plan fiduciary, employer, plan participant, or beneficiary,
         who is adversely affected.” But that provision does not make an “adverse effect”
         unlawful per se . . . .

  Bay Area Laundry & Dry Cleaning Pension Tr. Fund v. Ferbar Corp., 522 U.S. 192, 203 (1997).

  In other words, while employers are granted standing by ERISA § 4301(a) to sue, any party

  bringing suit under that statute must bring suit for a substantive violation of another section of

  MPPAA only. See also DiGeronimo Aggregates, LLC v. Zemla, 763 F.3d 506, 510 (6th Cir. 2014)

  (“§ 1451(a)(1) confers no substantive rights but simply identifies who can pursue a civil action to

  enforce the sections governing multiemployer plans.”); B & M Escorts, 2018 U.S. Dist. LEXIS

  119208, at *23-24 (“[T]o the extent the Third-Party Plaintiffs rely on § 1451(a)(1) as a basis upon

  which to find the DOE liable to them . . . , that reliance is unavailing,” because while it may

  provide them with standing, “[t]hat section does not provide the Third-Party Plaintiffs with a cause

  of action.”); Gerhardson v. Gopher News Co., No. 08-537 (JRT/JJG), 2009 U.S. Dist. LEXIS

  90996, at *7 (D. Minn. Sep. 30, 2009) (“Bay Area confirms that § 1451 only provides a party

  standing to sue when they are adversely affected by a party’s act or omission under Subtitle E.


                                                   16
Case 1:18-cv-04561-ILG-SMG Document 30 Filed 10/15/18 Page 17 of 19 PageID #: 150



  Moreover, because adverse effects are not unlawful per se, plaintiffs must plead that they were

  adversely affected by some violation of a substantive provision in Subtitle E.”); Berwind Corp. v.

  Apfel, 94 F. Supp. 2d 597, 613 (E.D. Pa. 2000) (“The phrase ‘under this subtitle’ refers to Subtitle

  E, ‘Special Provisions for Multiemployer Plans.’ Thus, § 1451 creates a private cause of action

  under ERISA only for violations of 29 U.S.C. §§ 1381 through 1453.”); Steiner Elec. Co. v. Cent.

  States, Se. & Sw. Areas Pension Fund, No. 95 C 687, 1995 U.S. Dist. LEXIS 9178, at *15-16

  (N.D. Ill. June 28, 1995) (“The phrase ‘under this subtitle’ refers to subtitle E, ‘Special Provisions

  for Multiemployer Plans,’ of subchapter III of chapter 18 of title 29. In other words, section 1451

  creates a private cause of action only for violations of sections 1381 through 1453.”).

         Thus, while ERISA § 4301(a) could confer standing to Reliant under certain

  circumstances, it does not create an independent cause of action. Instead, for Reliant to have a

  cause of action under Section 4301(a), Reliant would have to plausibly allege a violation of some

  substantive portion of MPPAA – meaning a violation of ERISA §§ 4201 – 4303, 29 U.S.C.

  §§ 1381 – 1453. Absolutely nothing in the Complaint even attempts to do this. Conversely, if

  Reliant was to attempt to bring a cause of action under ERISA § 502(a), as discussed above,

  Reliant lacks standing to bring such an action. As a result, regardless of whatever source Reliant

  relies upon to allege a “violation of ERISA,” Reliant has failed to state a claim upon which relief

  may be granted and Claim II must be dismissed.6

  IV.    Conclusion

         For the foregoing reasons, all three of Reliant’s causes of action fail to state a claim upon

  which relief may be granted. Therefore, the Complaint should be dismissed with prejudice.

  6
         As noted above, in the event that Reliant intends that Claim I (Breach of Trust) arises
  under ERISA, it likewise fails to state a claim upon which relief may be granted for these same
  reasons.


                                                   17
Case 1:18-cv-04561-ILG-SMG Document 30 Filed 10/15/18 Page 18 of 19 PageID #: 151



  Dated: October 15, 2018            Respectfully submitted,

                                     /s/ Richard S. Siegel
                                     Barry S. Slevin
                                     Jeffrey S. Swyers (pro hac vice)
                                     Richard S. Siegel (pro hac vice)
                                     SLEVIN & HART, P.C.
                                     1625 Massachusetts Avenue NW, Suite 450
                                     Washington, DC 20036
                                     (202) 797-8700 (tel)
                                     (202) 234-8231 (fax)
                                     bslevin@slevinhart.com
                                     jswyers@slevinhart.com
                                     rsiegel@slevinhart.com

                                     Counsel for Defendants




                                       18
Case 1:18-cv-04561-ILG-SMG Document 30 Filed 10/15/18 Page 19 of 19 PageID #: 152



                                    CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on October 15, 2018, the within and foregoing Memorandum of

  Law in Support of Defendants’ Motion to Dismiss was served via ECF which will provide notice

  of filing to all counsel of record.

                                                    /s/ Richard S. Siegel
                                                    Richard S. Siegel
  20664079v9




                                               19
